IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,411



                        EX PARTE DANNY LEE WARD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20297-C IN THE 251 ST DISTRICT COURT
                          FROM RANDALL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

robbery, sentenced to seventeen years’ imprisonment, and one count of aggravated robbery,

sentenced to twenty-three years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Ward v. State, No. 07-09-0116-CR (Tex. App.–Amarillo, March 31, 2010).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                   2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the State

does not oppose granting relief. Applicant is entitled to relief. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file an

out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals in

Cause No. 07-09-0116-CR that affirmed his conviction in Case No. 20297-C from the 251st Judicial

District Court of Randall County. Applicant shall file his petition for discretionary review with the

Seventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: September 15, 2010
Do not publish